Citation Nr: 1722804	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-21 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Whether the Veteran has basic eligibility for payment or reimbursement of medical expenses incurred at Verde Valley Medical Center (VVMC) in Cottonwood, Arizona on December 17, 2012.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to January 1973.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a
letter of determination by the Department of Veterans Affairs (VA) Medical Center
(MC), Fort Harrison, Montana.  In April 2015, the case was remanded for further development.  


FINDINGS OF FACT

1.  The treatment received at the VVMC emergency room was for a condition (kidney stones) that a prudent layperson would have reasonably expected that delay in seeking immediate medical assistance would have been hazardous to health; a VA facility was not feasibly available to provide the treatment; and the treated condition was not caused by an accident or workplace related injury.

2.  At the time the VVMC treatment was received, the Veteran was enrolled in the VA health care system and had arranged to receive initial VA medical care.

3.  The Veteran was not eligible for payment or reimbursement under 38 U.S.C.A. § 1728; did not have complete coverage from a third party payor for the VVMC care; and is reasonably shown to be financially liable to VVMC for the care received.       


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred at Verde
Valley Medical Center (VVMC) in Cottonwood, Arizona on December 17, 2012 have been met.  38 U.S.C.A. §§ 1725 (West 2014); 38 C.F.R. §§ 17.1002 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

On December 17, 2012, the Veteran began having spasmodic, sharp pain in the left abdomen and flank.  He has reported that at that time he immediately called his local VA community based outpatient clinic (CBOC) in Cottonwood, Arizona and requested to see a doctor.  He has indicated that at that time, he had already enrolled in the VA Healthcare System but had not yet been seen by a doctor.  He has also reported when he called the Cottonwood CBOC on December 17, 2012, the individual he spoke with informed him that they did not have any appointments available and that he should go to the emergency room if his condition was serious.  Consequently, the Veteran reported to the emergency room nearest to his home in Sedona, Arizona, the VVMC emergency room.  At the emergency room a CT scan of the abdomen/pelvis was performed, which showed a 9mm kidney stone proximal to the left ureter with proximal hydronephrosis and an additional stone in the lower pole of the left kidney.  The diagnosis was ureterolithiasis and the Veteran was prescribed Flomax, Zofran and Percocet. 

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. §  1728  or 38 U.S.C.A. §  1725  and the implementing regulations. Because the Veteran is not shown to have a total disability permanent in nature resulting from a service connected disability and because his treatment at VVMC was not for a service connected disability, a non-service connected disability aggravating a service-connected disability or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 17.47(i).  In regard to 38 U.S.C.A. § 1725, there are number of regulatory requirements that must be met in order for payment or reimbursement to be warranted.  These requirements are listed in 38 C.F.R. § 17.1002.   In this case, the evidence reasonably indicates that the Veteran received his care at a private emergency room; that a prudent layperson would have reasonably expected that delay in seeking immediate medical assistance would have been hazardous to health; that a VA facility was not feasibly available to provide the treatment (the nearest VA facility, the Phoenix VA Medical Center is approximately 115 miles from the Veteran's home and the representative from the VA Cottonwood CBOC advised him to go to the nearest emergency room); and the treated condition was not caused by an accident or workplace related injury.  See 38 C.F.R. § 17.1002 (a-c), (e), (g).  Also, as noted above, the Veteran is not eligbible for payment or reimbursement under 38 U.S.C.A. § 1728.  See 38 C.F.R. § 17.1002(h).  Additionally, although a January 2013 notation by the VAMC indicates that the Veteran did have Medicare Part B insurance, which would have covered part of the emergency room expenses incurred, assuming this notation is accurate, such coverage does not actually prevent a finding of entitlement to payment or reimbursement of private medical expenses under 38 U.S.C.A. § 1725.  38 C.F.R. § 17.1002(d); Staab v. McDonald, 28 Vet. App. 50 (2016).  Consequently, most of the necessary requirements under 38 C.F.R. § 17.1002 have been met.    (The Board also notes that in an October 2015 statement, the Veteran reported that he did not have any medical insurance other than VA coverage, thus appearing to indicate that he did not have Medicare coverage.  However, regardless of whether or not he had this coverage, he was not precluded from establishing basic eligibility for payment or reimbursement of the VVMC expenses unless Medicare covered the complete cost of the treatment provided.  See Staab, 28 Vet. App. 50 (2016).     

38 C.F.R. § 17.1002(d) requires that at the time the private medical treatment was provided, the veteran must have been enrolled in the VA health care system and must have received VA medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the VVMC treatment.  The VAMC cited this provision as its basis for denying the Veteran's claim, indicating that he had not received any VA treatment in the 24 months preceding December 17, 2012.  However, the Veteran has reported that he was registered (i.e. enrolled) in the VA healthcare system at the time he went to the VVMC emergency room and had simply been waiting for his initial appointment for bloodwork, after which he was to be assigned to a specific physician.  He also reported in February 2013 that subsequent to receiving the VVMC emergency room care, the VA lab work was performed and he began treatment at a VA facility for his continued ureterolithiasis.  There is no basis in the record for finding not credible the Veteran's reports concerning his VA system enrollment and the VA follow-up care he received.  In this regard, the VAMC has not disputed the Veteran's reports concerning his VA system enrollment or the receipt of the follow-up care.  Consequently, the Board will credit the Veteran's reporting that he was enrolled in the VA healthcare system at the time of the VVMS treatment and simply waiting for his initial VA healthcare appointment.

The Board understands the VAMC's finding of ineligibility for payment or reimbursement based on the Veteran not actually receiving any VA treatment during the 24 months preceding December 17, 2012.  However, because the evidence reasonably indicates that the Veteran, after enrolling in the VA healthcare system, had contacted personnel employed by the VAMC or CBOC in order to receive actual VA care and was simply waiting for his appointment, the Board finds that he did begin to receive VA medical services during the 24 month period in question (i.e. the services began at the time of his initial request for a VA healthcare appointment following his enrollment in the VA healthcare system).  Accordingly, based on the evidence of record, all necessary criteria under 38 C.F.R. § 17.1002 have been met and the Veteran is considered to have basic eligibility for VA payment or reimbursement of the medical expenses incurred at VVMC.  38 C.F.R. § 17.1002(a-h); Staab, 28 Vet. App. 50 (2016).  However, he is advised that VA payment or reimbursement of such private medical expenses under 38 U.S.C.A. § 1725 is not absolute.  See e.g. 38 C.F.R. § 17.1005(a) (indicating that VA payment or reimbursement is limited to no more than 70 percent of the amount payable under the applicable Medicare fee schedule for the treatment in question) and 38 C.F.R. § 17.1005(f) (indicating that VA will not reimburse a claimant for any deductible, copayment or similar payment that the Veteran owes a third party (e.g. a Medicare copayment)).  The Board notes that the amount of payment or reimbursement, if any, must be determined by the VAMC and will depend on the controlling regulations and whether the cost of some of the VVMC treatment has been paid for by other insurance.    




ORDER

Basic eligibility for payment or reimbursement of medical expenses incurred at Verde Valley Medical Center (VVMC) in Cottonwood, Arizona on December 17, 2012 is granted subject to the regulations governing the payment of monetary awards.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


